Lanzinger, J.,
dissenting.
{¶ 49} Although I agree that in determining whether a statement is testimonial pursuant to Crawford v. Washington (2004), 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177, we should focus on the declarant’s expectation concerning the statement’s use, I dissent from the conclusion that the statements at issue were nontestimonial. I would, therefore, reverse the judgment of the court of appeals.
{¶ 50} Certain facts are important to highlight. After reporting that she had been raped the previous day, Ann Mazurek was taken by Officer Amy Ellis to an Akron hospital’s “Developing Options for Violent Emergencies” (“DOVE”) unit, which specializes in health-care services for victims of sexual assault and domestic disturbances. Before she was examined, Mazurek signed a consent form that included the language “I authorize the release of evidence, information (including protected health information), clothing, colposcope photos, and photography documentation of injuries to a law enforcement agency for use only in the investigation and prosecution of this crime.” (Emphasis added.)
{¶ 51} The nurse practitioner, who was also the coordinator for victim services at the DOVE program, elicited detailed statements from Mazurek about the alleged crime and the identity of the perpetrator. Although not participating in the questioning, Ellis remained in the room throughout the interview. The nurse conducted a physical examination that included using a colposcope to photograph *200Mazurek’s mouth, collecting materials with a forensic evidence-collection kit, and obtaining nail scrapings, oral swabbings, and material retrieved with dental floss. She also used ultraviolet lighting to identify any bodily fluids still present and retrieved a napkin from Mazurek’s coat pocket that Mazurek had used to wipe her face after the incident. The nurse asked whether Mazurek would be safe upon discharge and informed her about follow-up care. It does not appear that a doctor treated, or even saw, Mazurek in the DOVE unit.
{¶ 52} Unfortunately, Mazurek died of causes unrelated to this alleged crime, and she is not available to be cross-examined by Stahl at trial. The United States Supreme Court has held that the Sixth Amendment to the United States Constitution bars “admission of testimonial statements of a witness who did not appear at trial unless he was unavailable to testify, and the defendant had had a prior opportunity for cross-examination.” Crawford, 541 U.S. at 53-54, 124 S.Ct. 1354, 158 L.Ed.2d 177.
{¶ 53} The majority attempts to distinguish Crawford on the basis that this case does not involve police interrogation or Miranda warnings. Miranda warnings are irrelevant, since Mazurek was the alleged victim rather than an accused making the statements. In two recent domestic-violence cases elaborating on the meaning of “testimonial statements,” the United States Supreme Court suggested that police may act through agents.2 Davis v. Washington and Hammon v. Indiana (2006), — U.S. —, 126 S.Ct. 2266, 165 L.Ed.2d 224. In Davis, the relevant statements were made to a 911 operator and dealt with an ongoing emergency. In Hammon, the statements were made to police as part of an investigation and reported past events. The present reporting of an emergency was held to be nontestimonial; the reporting of past events was testimonial.
{¶ 54} Although the majority declines to expand the definition of “testimonial statements” to include statements made to a medical professional for purposes of receiving medical treatment or diagnosis, that is not what occurred. The primary purpose for the police to take Mazurek to the DOVE unit was for collection of evidence, not medical treatment.
{¶ 55} This case is properly analyzed under the “reasonable belief’ formulation set forth in Crawford — that is, “statements that were made under circumstances which would lead an objective witness reasonably to believe that the statement would be available for use at a later trial.” Crawford, 541 U.S. at 52, 124 S.Ct. 1354, 158 L.Ed.2d 177. Under any objective standard, Mazurek reasonably knew *201her statement could be used at Stahl’s trial, and the trial court expressly found that she was aware of this fact. She authorized release of “information” to police for their prosecution of the crime. The state argues that “statements” were not specifically mentioned. As the consent form is written, however, the broad term used reasonably includes anything she tells about the event — “information.” Officer Ellis’s taking Mazurek to the DOVE unit after speaking with her and remaining during the signing of the consent form and the answers to questions about the event strengthen the conclusion that Mazurek knew her information would be used to prosecute.
Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Phillip D. Bogdanoff, Assistant Prosecuting Attorney, for appellee.
Brian M. Pierce, for appellant.
{¶ 56} This is not the case of a crime victim’s statement to a medical provider who is providing diagnosis or treatment. The forensic aspects of the DOVE unit are clear from the precise nature of the nurse’s activities in collecting evidence. The other cases discussed by the majority relating to medical treatment, State v. Vaught (2004), 268 Neb. 316, 682 N.W.2d 284; People v. Vigil (Colo.2006), 127 P.3d 916; State v. Bobadilla (Minn.2006), 709 N.W.2d 243; and United States v. Peneaux (C.A.8, 2005), 432 F.3d 882, are distinguishable, as they all involved child assault victims. It would be reasonable to suppose that from a child’s point of view, any statements were solely for medical diagnosis and treatment.
{¶ 57} In contrast, it is reasonable to suppose that Mazurek, an adult, expected that her statements, results of tests and examinations, and physical evidence collected — in short, the “information”- — would be used in the prosecution of her case. She authorized this release to law enforcement for that purpose. In Mazurek’s case, the nurse’s primary purpose was forensic — no actual medical treatment was provided in the DOVE unit.
{¶ 58} Although the majority speculates about her state of mind, the record, which includes the consent form, leads me to conclude that Mazurek reasonably expected that her statement would be used during trial. Because her statement given at the DOVE unit was testimonial and its admission would violate the Confrontation Clause of the United States Constitution, I would reverse the judgment of the court of appeals.
Moyer, C.J., and Pfeifer, J., concur in the foregoing opinion.

. In Davis, the court noted that if 911 operators are not themselves law-enforcement officers, they may at least be agents of law enforcement when they interrogate 911 callers. Without deciding the point, the court considered the acts of the 911 operators to be acts of the police; whether and when statements made to someone other than law-enforcement personnel are testimonial was not decided. Davis, — U.S. at-, 126 S.Ct. at 2274,165 L.Ed.2d at 224, fn. 2.